Citation Nr: 0701473	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  93-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran (appellant) had active duty from September 1949 
to December 1964.

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
that denied the veteran's August 1998 claim for a disability 
rating in excess of 30 percent for service-connected 
dysthymia.  In an April 1999 rating decision, the RO revised 
the December 1998 rating decision based upon a difference of 
opinion, and increased the disability evaluation for 
dysthymia from 30 percent to 50 percent, effective from June 
24, 1996.  The veteran ultimately perfected an appeal of 
those decisions.  

In a March 2001 decision the Board, in part, denied the 
veteran's claim on appeal for a disability evaluation in 
excess of 50 percent for dysthymia.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In September 2003, the Court vacated and remanded 
the case with respect to the claim for a disability rating in 
excess of 50 percent for service-connected dysthymia.  In 
June 2004, the Board remanded this matter to the RO for 
further development.

In a September 2005 decision, the Board continued the denial 
on appeal of the veteran's claim for a disability rating in 
excess of 50 percent for his service-connected dysthymia.  
The veteran once again appealed to the Court.  In June 2006, 
the Court issued an order that granted a Joint Motion for 
Remand, which vacated the September 2005 Board decision and 
remanded the matter to the Board based upon the professed 
failure of the Board to provide an adequate statement of 
reasons and bases for its determinations.  The case was 
returned to the Board and is now ready for further appellate 
review consistent with the directives set out in the Joint 
Motion for Remand.  

The decision below represents a grant of an increased 
disability rating to 70 percent for service-connected 
dysthymia.  This represents the minimum schedular criteria 
under 38 C.F.R. § 4.16(a) (2006), for the establishment of a 
total rating based on individual unemployability due to 
service-connected disabilities.  Moreover, there is evidence 
of the veteran's unemployability.  As such, and in accordance 
with one of the directives set out in the Joint Motion for 
Remand, the Board refers the reasonably raised issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities to the 
RO for appropriate action, to include its initial 
adjudication.  


FINDINGS OF FACT

1.  The Board issued a decision denying increase in excess of 
30 percent for the veteran's dysthymic disorder in April 
1998.  The veteran did not appeal this decision.

2.  The veteran filed his claim for increased evaluation in 
August 1998.

3.  The veteran's dysthymia is manifested by persistent anger 
and irritability; occasional suicidal ideation, difficulty 
sleeping, difficulty in adapting to stressful circumstances 
(including work or work-like setting, family relations, or 
judgment); an inability to establish and maintain effective 
relationships; near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively; and impaired impulse control.  Gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, chronic 
memory loss for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene are 
not shown.

4.  The veteran's dysthymia does not present an exceptional 
or unusual disability picture so as to require referral for 
extraschedular consideration.


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but 
no more, for dysthymia have been met or approximated.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.7, 4.126, 4.130, 4.132; 
Diagnostic Codes 9433 and 9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, 
the AOJ must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Upon review, the initial unfavorable agency decisions were 
dated in 1998 and 1999, prior to the enactment of the VCAA.  
Therefore, it was no possible to provide the veteran with 
notice of the VCAA prior to the initial unfavorable agency 
decision.  In addition, following the Board remand in June 
2004, the RO notified the veteran of the evidence and 
information necessary to substantiate the claim on appeal in 
a June 2004 letter.  The VA fully notified the veteran of 
what is required to substantiate this claim in this letter 
and by way of a June 2005 supplemental statement of the case 
(SSOC).  Together, the June 2004 letter and June 2005 SSOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to submit evidence in his possession.  
The veteran did not submit or identify any other evidence.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case. 38 U.S.C.A. § 5103. 
Mayfield, supra.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, the evidence includes the service 
medical records, numerous VA treatment records, private 
medical records, and VA examination reports dated in October 
1998, August 1999, and February 2005, and statements from the 
veteran.  As VA examinations and other medical evidence is of 
record, the Board finds no further VA examination necessary 
in this case.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran is seeking an increased evaluation for dysthymia.  
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history. 
38 C.F.R. § 4.2, 4.41 (2006).  However, "the regulations do 
not give past medical reports precedent over current 
findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the course of this appeal, an April 1999 Decision 
Review Officer decision increased the veteran's rating from 
30 to 50 percent for dysthymia.  However, as this is not the 
highest evaluation available, it is still a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Dysthymia is rated under the "General Rating Formula for 
Mental Disorders," Diagnostic Code 9433.  38 C.F.R. § 4.130 
(2006).  38 C.F.R. Part 4, including § 4.130 and Code 9440.  
Under Code 9440, a 50 percent evaluation is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. Part 4, including § 4.130 and Code 9440.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126 (2006).

The Global Assessment of Function Scale (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994 (DSM-IV).  GAF scores ranging from 61-70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  GAF scores ranging 
from 51-60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsess ional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.

The Board denied the veteran claim for a disability rating in 
excess of 30 percent in an unappealed April 1998 decision.  
The veteran did not appeal this decision to the Court and, 
accordingly, this decision became final.  38 U.S.C.A. § 7105.  
The veteran filed the current claim for an increased rating 
for his service-connected dysthymia in August 1998.  The 
claim was initially denied in a December 1998 rating 
decision, but the evaluation was subsequently increased in an 
April 1999 rating decision to a 50 percent rating, effective 
from June 1996.  The Board is not clear how the RO reached 
behind the finality of the April 1998 Board decision to 
assign an earlier effective date; however, that issue is not 
currently before the Board.  In a recent decision, Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), the Court held that after 
a final Board decision, the proper effective date for an 
award based on a claim to reopen can be no earlier than the 
date on which that claim was received, only a request for 
revision based on CUE could result in the assignment of an 
earlier effective date for the veteran's awards.  As the 
Board is bound by the law, the Board will not address any 
evidence or law in effect prior to the April 1998, the date 
of final Board decision.

Review of the record shows two private medical statements 
from Dr. Floyd Luckett, one dated in August 1998 and an 
addendum dated September 1998.  The August 1998 medical 
statement indicated that Dr. Luckett examined the veteran in 
July 1998 and observed high multiple signs and symptoms of 
depression such as an inability to sleep, sadness, decreased 
libido, decreased appetite, helplessness, and hopelessness.  
The examiner commented that the veteran should be considered 
as a candidate for total disability secondary to his 
depression.  The September 1998 addendum included findings 
that the veteran has become isolated, cannot concentrate, and 
is unable to work because of the manifestations of both his 
depression and hypertension.  The examiner further stated 
that the veteran's depression has caused major physical and 
emotional dysfunction in his everyday life, and should be 
considered totally disabled from this condition.

An October 1998 VA examination report indicated that the 
veteran reported having trouble accomplishing goals, because 
he felt nervous and an inability to relax.  The veteran 
informed the examiner that he was receiving VA treatment for 
his psychiatric disorder.  He also related that after he left 
service he worked in electronics, but that he would leave 
jobs in righteous indignation after a conflict.

The examiner described the veteran as rather formerly 
dressed, with a white shirt and tie.  While initially angry 
and tense, he calmed considerably during the course of the 
interview.  Speech was fluent and at a normal rate and 
rhythm.  His mood was anxious, angry and tense.  Affect was 
appropriate.  He was also described as coherent and without 
symptoms of psychotic process.  Fund of information was 
intact.  A GAF score of 50 was given, because the examiner 
stated that the veteran could never keep a job.

The same examiner who provided the October 1998 examination 
conducted a VA examination in August 1999.  In the report of 
that examination, the veteran reported being separated from 
his wife.  He stated that he watched television, but did not 
visit his daughter or grandchildren, and that he disliked 
unexpected visits.  The veteran informed the examiner that he 
had not worked full-time since the 1980s, but he had worked 
intermittently since then.  However, the veteran also 
reported that he had been tempted to spend his minimal income 
unwisely in "get rich quick" schemes.  The veteran also 
reported feelings of depression and anxiety, and that he felt 
bad about himself.  While denying suicidal ideation, in 1999, 
he was said to believe that death would be a relief.  
Finally, he related that he did not always remember the names 
of his children.

Objectively, the veteran was neatly groomed and casually 
dressed.  He was described as cooperative, and speech was 
fluent.  His mood was eurhythmic, and affect was full and 
appropriate.  Thought processes were coherent, and there was 
no sight of psychosis.  The veteran had difficulty 
intersecting pentagons, and fund of information was impaired.  
He could remember three words immediately, but it took two 
attempts.  A GAF score of 50 was again reported, again 
because of his inability to maintain employment or otherwise 
get along with people.

Following the Board remand in June 2004, numerous VA 
treatment records from April 1998 through July 2004 were 
incorporated into the claims file.  Frequent psychological 
evaluations performed during this period demonstrated 
findings of recurrent depressed mood, affect was irritable 
and incongruent at times, but normal on other occasions, and 
crying spells.  There was a continued adjustment of the 
veteran's psychiatric medications.  Clinical record in 
November 2001 noted complaints pertaining to Welbutrin from 
the veteran that he had a crawling sensation on his forearms, 
but otherwise no fasciculations or abnormal motor movements 
noted on examination.

The veteran was provided the most current VA examination in 
February 2005.  Here, the examiner reported that the veteran 
complained of having difficulty remembering.  He stated that 
he has not had some medication for his depression in quite 
some time, although the records indicate that his medications 
are active.  The veteran indicated that since he has been 
retired, he does not have to be aggravated and has therefore 
felt better.  The examiner commented that the veteran was not 
complaining of experiencing the same level of depression as 
he had at the time of the August 1999 VA examination.  He 
remained married to his fourth wife for almost 20 years.  He 
has four children and states that his relationship is fine 
with all of them, although it appears that he has not heard 
from his oldest son or his second daughter in quite some 
time.

As for social functioning, the veteran indicated that he was 
bored most of the time, however, he goes to church regularly.  
He did not go out too often and enjoys staying at home.  His 
daily activities include taking a shower in the morning, 
reading the newspaper, and doing chores such as laundry and 
whatever his wife asks him to do.  He also may go out with 
other men from the church to do door-to-door preaching, or to 
hand out literature on the street corner.

Examination revealed that the veteran was well groomed in 
slacks, a sports shirt, and sports coat, and looked somewhat 
younger than his age.  He was cooperative during the 
interview, if not reliable.  He had normal ambulation and 
posture.  His speech was of normal rate and volume, but not 
considered fluent.  His mood was eurhythmic with a cheerful 
affect, and a full affective range.  His thought processes 
were illogical and a tangential and irrelevant often.  
Thought content revealed no unusual preoccupation, or 
evidence of psychosis or suicidal intent.  He was awake and 
alert to time and place, except he thought it was autumn.  
Attention and concentration were adequate and immediate and 
recent memories were within normal limits.  Long-term memory 
was noticeably impaired.  The examiner diagnosed both 
dementia and depressive disorder.

While the examination revealed that the veteran did exhibit 
symptoms of illogical thinking, impairment of judgment, and 
disorientation as to the season, the examiner indicated that 
these problems were related to his dementia.  The examiner 
found that the veteran's dysthymia had less impact on his 
life because the dementia had become an increasing problem.  
The dysthymia was considered mild and was said by the 
examiner to have minimal impact on his interpersonal and 
occupational functioning.  

The veteran's GAF scores during the claims period have ranged 
between 50 and 70, except for the most recent VA examination 
report that assigned him a GAF of 40.  The examiner indicated 
in the report that the score of 40 was due to the veteran's 
dementia.  The examiner stated that the veteran's GAF would 
be 65 if it were based solely upon his dysthymia.  Again, the 
examiner noted that the veteran's dysthymia was presently 
considered mild and had minimal impact on his interpersonal 
and occupational functioning.

The veteran is seeking an increased disability rating for his 
service-connected dysthymia, which is currently evaluated as 
50 percent disabling under Diagnostic Code 9433.  The 
schedular criteria have been set forth above.  

An overview of the medical evidence of record presents a 
rather unusual progression of the symptomatology associated 
with the veteran's service-connected dysthymia.  Essentially, 
at the time that the veteran filed the current claim in 
August 1998, private and VA medical records clearly 
documented the ever-increasing effect of dysthymia on the 
veteran's ability to maintain social relationships and 
occupational functioning.  The conclusion reached by the 
examiner's in 1998 and 1999 were clear and unequivocal.  
Because of his dysthymia, the veteran did not just have 
difficulty, but had the inability to maintain employment or 
otherwise get along with people.

Subsequent VA treatment records through July 2004 
demonstrated symptomatology consistent with the 1998 and 1999 
assessments; namely, recurrent depressed mood, irritable and 
incongruent affect at times, and crying spells.  

By the time of the February 2005 VA examination, however, 
dementia had not only been diagnosed, but had substantially 
overshadowed the veteran's dysthymia.  Dementia accounted for 
the veteran's most profound GAF score of record (40), while 
it was found that dysthymia would have accounted for a GAF of 
65, but for the dementia.  The Board finds, however, that 
this more recent interplay between the two disorders should 
not be given overwhelming dispositive weight in the analysis 
of the veteran's claim for an increase in the evaluation of 
his dysthymia.  It is significant to remember that this case 
arises out of an appeal of the December 1998 and April 1999 
rating decisions.  The facts that were before the RO at that 
time have equal weight to more recent assessments.  More 
importantly, the Board must make a decision based upon an 
overview of the complete evidence, and not just isolated 
findings.  

The Board has considered all of the evidence of record, and 
finds that the October 1998 and August 1999 VA psychiatric 
examination reports are the most detailed study of the 
disability associated with the veteran's service-connected 
dysthymia.  These reports not only serve to confirm the 
observations contained in the private examination reports 
that preceded them as well as the considerable outpatient 
treatment records that followed, they present the most 
profound level of pathology in the record as a whole.  Based 
upon a review of that record, the Board finds that the 
veteran's disability picture arising from dysthymia most 
nearly approximates the criteria for a 70 percent rating.  

In this analysis, it is first noted that the veteran has been 
shown to present GAF scores as low as 50, including upon the 
two VA examinations in October 1998 and August 1999.  GAF 
scores ranging from 41 to 50 reflect serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  In support of that assessment, it is 
noted that the veteran's level of symptomatology from 
dysthymia has consistently resulted in his inability to keep 
a job or get along with people.  

This assessment, coupled with the veteran's well-document 
inability to retain steady employment or retain friends 
[other than his children and fourth spouse], clearly 
approximates the requisite difficulty in adapting to 
stressful circumstances (including work or work-like setting) 
leading to the inability to establish and maintain effective 
relationships.  By the same token, the medical record 
documents that the veteran is depressed and anxious and 
dysphonic most of the time, and that it has compromised the 
veteran's effectiveness in social, school, and work settings 
over significantly prolonged periods.  This equates to the 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, that 
is an important benchmark of a 70 percent disability 
evaluation.  Further, although the veteran has not 
specifically been reported to be suicidal, while denying 
suicidal ideation, in 1999, he was said to believe that death 
would be a relief.  Moreover, he has been shown to have a 
propensity for "get rich quick" schemes, and has frequently 
been a successful target of telemarketers.  This documented 
symptomatology clearly equates to suicidal ideation and 
impaired impulse control noted in the rating schedule.  In 
that respect, although the veteran has been shown to calm 
down eventually in the context of VA examinations, his long 
history of anger and irritability, with periods of violence 
(at least in terms of violent thoughts, if not actions), is 
well documented, and must be considered to be highly 
supportive of the 70 percent evaluation.  Finally, it must be 
noted that the veteran has had considerable difficulty with 
falling or staying asleep, and has expressed the belief that 
if he did not have sexual contact, he wouldn't be a man.  
This behavior clearly equates to obsessional rituals which 
interfere with routine activities noted in the rating 
schedule.  Admittedly, there has not been documented 
illogical, obscure, or irrelevant speech, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  As noted above, however, the veteran has clearly 
demonstrated the requisite deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, for a 70 percent evaluation.  

The Board further finds that a rating in excess of 70 percent 
is not warranted for dysthymia.  The veteran does not have 
the symptoms required for a 100 percent rating, such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
memory loss for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  The 
isolated instance in which the veteran reported in 1999 that 
he doesn't always remember the names of his children and 
frequently confuses them with his wife's name, has not been 
replicated.  Significantly, the veteran's thought processes 
and communications skills have been well-tested in the 
clinical setting, and have been found to be more than 
adequate.  There are no complaints in the record of 
persistent delusions or hallucinations.  There is no record 
of grossly inappropriate behavior, substantial memory loss, 
or any inability to perform basic minimal hygiene.  The 
evidence clearly preponderates against the assignment of a 
scheduler disability evaluation in excess of 70 percent for 
dysthymia.  

Finally, it is necessary at this juncture to address one of 
the points implicitly set out in the June 2006 Joint Motion 
for Remand, and specifically set out in the September 2003 
Court Order.  Effective November 7, 1996, the VA revised and 
redesignated 38 C.F.R. § 4.132 as 38 C.F.R. § 4.130, so that 
there were new criteria for evaluating the veteran's service-
connected disability, dysthymia.  In the 2003 Order, the 
Court considered the appellant's arguments regarding the 
failure of the Board to also consider the evaluation of the 
veteran's service-connected dysthymia under rating criteria 
that was in effect prior to the November 1996 change in the 
law, but determined that it did not warrant further review at 
that time, in view of the factual development that was 
ordered.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the veteran's claim for an increased rating for 
dysthymia was filed in August 1998, almost 2 years after the 
change in the law.  Despite the fact that an April 1998 final 
Board decision had denied the veteran's claim, and that the 
veteran's new claim for an increase was filed in August 1998, 
the RO granted the 50 percent evaluation, somehow effective 
from June 1996.  Regardless, the only rating criteria to be 
considered for claims filed after November 7, 1996, such as 
the instant one, is that which is currently in effect, 
38 C.F.R. § 4.130 (2006), which has been considered above.  
See Rudd.

The determination that a 70 percent rating according to the 
Schedule is warranted does not preclude the Board from 
granting a higher rating for this disability.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the United States Court of 
Appeals for Veterans Claims (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  See Bagwell, at 339.  Consequently, the Board will 
consider whether the issue of an increased rating for 
dysthymia warrants referral for consideration of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is indicated. 38 C.F.R. § 3.321 (b)(1).  An 
extraschedular rating is warranted when there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are provided when symptoms of a mental disorder cause 
greater social and industrial impairment.  But, as is noted 
above, the medical evidence does not show that such symptoms 
are present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not had 
recent hospitalization, and has not had a history of 
requiring frequent hospitalization for dysthymia.  
Furthermore, dysthymia has not had such an unusual impact on 
employment as to render impractical the application of 
regular schedular standards.  Although he has had a 
documented inability to work due to dysthymia, the 70 percent 
evaluation contemplates such impairment.  Since factors 
connoting an unusual or exceptional disability picture are 
not shown, referral for extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.  




ORDER

A 70 percent rating for dysthymia is granted, subject to the 
regulatory provisions governing payment of monetary awards.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


